Ryan, C.
On May 12, 1890, Oliver Eaton and D. Waterman executed a promissory note to plaintiff in error for $52.70, due ninety days after date. Suit' was brought against Waterman on this note, and upon a trial to the court there was a finding for the defendant and judgment accordingly. The defense of Waterman was that he was surety on said note, and that for a valuable consideration paid by Eaton the time of payment was extended by the payee without the knowledge of Waterman, who thereby was discharged. This was denied by a reply of plaintiff. On the trial, a jury being waived, plaintiff in writing requested the court to make a finding of facts separate from the findings and conclusions of law. This request was denied and plaintiff excepted, and by a motion for a new trial and a petition in error the correctness of this ruling has been challenged. The same question was presented in Wiley v. Shars, 21 Neb., 712, and it was then held that the refusal noted was prejudicially erroneous. The judgment of the district court is therefore
Reversed.